DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 17/495,398 the examiner acknowledges the applicant's submission of the amendment dated 10/06/2021. At this point, claims 1-20 are cancelled and claims 21-40 are newly added along with an amended specification. Claims 21-40 are pending.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0051] of the instant application contains the following typographical error/missing equation: “Error! Reference source not found”
Appropriate correction is required.

Claim Objections
Claims 21, 30-34, and 36 are objected to because of the following informalities:  Claims 21, 30-34, and 36 all contain the informal word “rep” or “reps” when “repetition” or “repetitions” appears to be intended.  Appropriate correction is required.


Double Patenting
Claims 21-40 of this application is patentably indistinct from claims 22-41 of Application No. 17/382,503. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-40 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 22-41 of copending Application No. 17/382,503 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-32 and 35-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandler et al., (MobileNetV2: Inverted Residuals and Linear Bottlenecks, hereinafter Sandler).
Regarding claims 21 and 36, taking claim 21 as exemplary:
Sandler shows:
“A computing system comprising: one or more processors; and one or more non-transitory computer-readable media that store: a convolutional neural network configured to process an input image to generate a prediction, the convolutional neural network comprising: an initial convolutional layer configured to receive and process the input image to generate a first intermediate representation; a plurality of inverted residual bottleneck blocks arranged in a sequence one after another, the plurality of inverted residual bottleneck blocks configured to receive and process the first intermediate representation to generate a second intermediate representation,” (Page 2, column 1, paragraph 2: “It retains its simplicity and does not require any special operators while significantly improves its accuracy, achieving state of the art on multiple image classification and detection tasks for mobile applications.” And in Page 5, column 2, table 2: 
    PNG
    media_image1.png
    598
    532
    media_image1.png
    Greyscale
where the conv2 operator is the convolution layer. The bottleneck are the inverted residual bottleneck blocks configured to receive and process the first intermediate representation to generate a second intermediate representation.)
“each of the plurality of inverted residual bottleneck blocks comprising one or more layer reps, each layer rep comprising: a convolutional layer configured to apply a depthwise convolution; a convolutional layer configured to apply a pointwise convolution;” (Page 2, column 1, paragraph 3: “Depthwise Separable Convolutions are a key building block for many efficient neural network architectures [ . . , ] and we use them in the present work as well. The basic idea is to replace a full convolutional operator with a factorized version that splits convolution into two separate layers. The first layer is called a depthwise convolution, it performs lightweight filtering by applying a single convolutional filter per input channel. The second layer is a 1 x 1 convolution, called a pointwise convolution, which is responsible for building new features through computing linear combinations of the input channels.” – The depthwise and pointwise convolution of Sandler are the depthwise and pointwise convolution.)
“and a linear bottleneck layer;” (Page 3, column 2, paragraph 2: “These two insights provide us with an empirical hint for optimizing existing neural architectures: assuming the manifold of interest is low-dimensional we can capture this by inserting linear bottleneck layers into the convolutional blocks.” – The linear bottleneck layer of Sandler is the linear bottleneck layer.)
“and one or more subsequent layers configured to receive and process the second intermediate representation to generate the prediction; and instructions that, when executed by the one or more processors, cause the computing system to process the input image with the convolutional neural network to generate the prediction.” (Page 2, column 1, paragraph 2: “It retains its simplicity and does not require any special operators while significantly improves its accuracy, achieving state of the art on multiple image classification and detection tasks for mobile applications.” And in Page 5, column 2, table 2: 
    PNG
    media_image1.png
    598
    532
    media_image1.png
    Greyscale
The classification of images using MobileNetV2  and the sequence as shown in Table 2 of Sandler is the generating of prediction using intermediate results.)

Regarding claim 22:
Sandler shows the system of claim 21 as claimed and specified above.
And Sandler shows “wherein the initial convolutional layer applies a three-by-three filter.” (Page 5, column 2, paragraph 1: “The architecture of MobileNetV2 contains the initial fully convolution layer with 32 filters, followed by 19 residual bottleneck layers described in the Table 2. We use ReLU6 as the non-linearity because of its robustness when used with low-precision computation [ ]. We always use kernel size 3 x 3 as is standard for modern networks, and utilize dropout and batch normalization during training.” And in page 5, column 1, paragraph 1: “All spatial convolutions use 3 x 3 kernels. The expansion factor t is always applied to the input size as described in Table 1”  – The use of 3x3 kernel sizes shows that Sandler used a 3x3 kernel size.)

Regarding claim 23 and 37, taking claim 23 as exemplary:
Sandler shows the system and non-transitory computer-readable media of claims 21 and 36 as claimed and specified above.
And Sandler shows “wherein the initial convolutional layer comprises thirty-two channels.” (Page 4, column 2, paragraph 4: “For all our main experiments we use expansion factor of 6 applied to the size of the input tensor. For example, for a bottleneck layer that takes 64-channel input tensor and produces a tensor with 128 channels, the intermediate expansion layer is then 64 • 6 = 384 channels.” – The input channel of 64 channels of Sandler shows that it comprises 32 channels.)

Regarding claim 24 and 38, taking claim 24 as exemplary:
Sandler shows the system and non-transitory computer-readable media of claims 21 and 36 as claimed and specified above.
And Sandler shows “wherein the plurality of inverted residual bottleneck blocks comprises seven inverted residual bottleneck blocks.” (Page 5, column 2, table 2: 
    PNG
    media_image1.png
    598
    532
    media_image1.png
    Greyscale

The seven bottleneck operators of Sandler are the seven inverted residual bottleneck blocks.)

Regarding claim 25 and 39, taking claim 25 as exemplary:
Sandler shows the system and non-transitory computer-readable media of claims 24 and 38 as claimed and specified above.
And Sandler shows “wherein each of at least a first sequential inverted residual bottleneck block, a second sequential inverted residual bottleneck block, and a fourth sequential inverted residual bottleneck block of the seven inverted residual bottleneck blocks apply three-by-three filters.” (Page 5, column 2, paragraph 1: “The architecture of MobileNetV2 contains the initial fully convolution layer with 32 filters, followed by 19 residual bottleneck layers described in the Table 2. We use ReLU6 as the non-linearity because of its robustness when used with low-precision computation [ ]. We always use kernel size 3 x 3 as is standard for modern networks, and utilize dropout and batch normalization during training.” And in page 5, column 1, paragraph 1: “All spatial convolutions use 3 x 3 kernels. The expansion factor t is always applied to the input size as described in Table 1”  – The use of 3x3 kernel sizes shows that Sandler used a 3x3 kernel size.)

Regarding claim 26 and 40, taking claim 26 as exemplary:
Sandler shows the system and non-transitory computer-readable media of claims 24 and 38 as claimed and specified above.
And Sandler shows “wherein a first sequential inverted residual bottleneck block of the seven inverted residual bottleneck blocks has an expansion factor of one and each of a second, third, fourth, fifth, sixth, and seventh sequential inverted residual bottleneck block of the seven inverted residual bottleneck blocks has an expansion factor of six.” (Page 4, column 2, paragraph 2: “With the exception of the first layer, we use constant expansion rate throughout the network. In our experiments we find that expansion rates between 5 and 10 result in nearly identical performance curves” And in page 4, column 2, paragraph 4: “For all our main experiments we use expansion factor of 6 applied to the size of the input tensor. For example, for a bottleneck layer that takes 64-channel input tensor and produces a tensor with 128 channels, the intermediate expansion layer is then 64 • 6 = 384 channels.” The use of a constant expansion rate, and the experimentation of rates between 5 and 10, shows that Sandler used a constant expansion rate of six, and the intermediate expansion layer of 64x6 shows that there is an expansion factor of six.)

Regarding claim 27:
Sandler shows the system of claim 21 as claimed and specified above.
And Sandler shows “wherein a first sequential inverted residual bottleneck block of the plurality of inverted residual bottleneck blocks comprises sixteen channels.” (Page 5, column 2, table 2: 
    PNG
    media_image1.png
    598
    532
    media_image1.png
    Greyscale

The first sequential bottleneck of input of 16 of Sandler is the wherein a first sequential inverted residual bottleneck block of the plurality of inverted residual bottleneck blocks comprises sixteen channels.)

Regarding claim 28:
Sandler shows the system of claim 21 as claimed and specified above.
And Sandler shows “wherein a second sequential inverted residual bottleneck block of the plurality of inverted residual bottleneck blocks comprises twenty-four channels.” (Page 5, column 2, table 2: 
    PNG
    media_image1.png
    598
    532
    media_image1.png
    Greyscale

The second sequential bottleneck of input of 24 of Sandler is wherein a second sequential inverted residual bottleneck block of the plurality of inverted residual bottleneck blocks comprises twenty-four channels.)

Regarding claim 29:
Sandler shows the system of claim 21 as claimed and specified above.
And Sandler shows “wherein a final sequential inverted residual bottleneck block of the plurality of inverted residual bottleneck blocks comprises three- hundred and twenty channels.” (Page 5, column 2, table 2: 
    PNG
    media_image1.png
    598
    532
    media_image1.png
    Greyscale

And in page 4, column 2, paragraph 4: “For all our main experiments we use expansion factor of 6 applied to the size of the input tensor. For example, for a bottleneck layer that takes 64-channel input tensor and produces a tensor with 128 channels, the intermediate expansion layer is then 64 • 6 = 384 channels.” – The final input int conv2d of 320 of Sandler is wherein a final sequential inverted residual bottleneck block of the plurality of inverted residual bottleneck blocks comprises three- hundred and twenty channels, and the expansion of 384 channels shows that final sequence contains at least 320 channels.)

Regarding claim 30:
Sandler shows the system of claim 21 as claimed and specified above.
And Sandler shows “wherein a first sequential inverted residual bottleneck block of the plurality of inverted residual bottleneck blocks comprises a single layer rep.” (Page 5, column 2, table 2: 
    PNG
    media_image1.png
    598
    532
    media_image1.png
    Greyscale

The n rep of 1 time for the first bottleneck in table 2 of Sandler is the wherein a first sequential inverted residual bottleneck block of the plurality of inverted residual bottleneck blocks comprises a single layer rep.)

Regarding claim 31:
Sandler shows the system of claim 21 as claimed and specified above.
And Sandler shows “wherein a second sequential inverted residual bottleneck block of the plurality of inverted residual bottleneck blocks comprises two layer reps.” (Page 5, column 2, table 2: 
    PNG
    media_image1.png
    598
    532
    media_image1.png
    Greyscale

The n rep of 2 times for the second bottleneck in table 2 of Sandler is the wherein a second sequential inverted residual bottleneck block of the plurality of inverted residual bottleneck blocks comprises two layer reps.)

Regarding claim 32:
Sandler shows the system of claim 21 as claimed and specified above.
And Sandler shows “wherein a final sequential inverted residual bottleneck block of the plurality of inverted residual bottleneck blocks comprises a single layer rep.” (Page 5, column 2, table 2: 
    PNG
    media_image1.png
    598
    532
    media_image1.png
    Greyscale

The n rep of 1 times for the final bottleneck in table 2 of Sandler is the wherein a final sequential inverted residual bottleneck block of the plurality of inverted residual bottleneck blocks comprises a single layer rep.)

Regarding claim 35:
Sandler shows the system of claim 21 as claimed and specified above.
And Sandler shows “wherein the one or more subsequent layers perform at least one subsequent convolution and a pooling operation.” (Page 8, column 2, paragraph 1: “Second last feature map is used for DeepLabv3 heads, which includes (1) Atrous Spatial Pyramid Pooling (ASPP) module, and (2) 1 x 1 convolution as well as image-pooling feature” – The convolution with the image-pooling of Sandler is the wherein the one or more subsequent layers perform at least one subsequent convolution and a pooling operation.)

Would Be Allowable Subject Matter
Claims 33-34 would be allowable if rewritten to overcome the statutory double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of would be allowable subject matter:
Regarding 33,
Though Sandler et al., (MobileNetV2: Inverted Residuals and Linear Bottlenecks), part of the prior art of record, teaches the use of inverted bottleneck layers in section 5.1 paragraph 1.
Though Zhao et al., (US 2020/0065961 A1), part of the prior art made of record, teaches the use of bottleneck with a neural network layers for inferring images through classifications and the use of convolutions in paragraph [0059].
And though Ma et al., (US 2020/0327367 A1), part of the prior art made of record, teaches convolutional layers with image classifications along with bottleneck layers in paragraphs [0029] and [0126].
The primary reason for marking of would be allowable subject matter of dependent claims 33 is the combination with the inclusion in these claims of the limitations of a computer system comprising:
“wherein a first sequential inverted residual bottleneck block of the plurality of inverted residual bottleneck blocks has two-thirds has many channels as a second sequential inverted residual bottleneck block of the plurality of inverted residual bottleneck blocks.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the inferring of image data using convolutions, neural networks, and the concept of a bottleneck, it does not teach a first sequential inverted residual bottleneck block of the plurality of inverted residual bottleneck blocks has two-thirds has many channels as a second sequential inverted residual bottleneck block of the plurality of inverted residual bottleneck blocks for the processing of image data to generate a prediction.

Regarding 34,
Though Sandler et al., (MobileNetV2: Inverted Residuals and Linear Bottlenecks), part of the prior art of record, teaches the use of inverted bottleneck layers in section 5.1 paragraph 1.
Though Zhao et al., (US 2020/0065961 A1), part of the prior art made of record, teaches the use of bottleneck with a neural network layers for inferring images through classifications and the use of convolutions in paragraph [0059].
And though Ma et al., (US 2020/0327367 A1), part of the prior art made of record, teaches convolutional layers with image classifications along with bottleneck layers in paragraphs [0029] and [0126].
The primary reason for marking of would be allowable subject matter of dependent claims 34 is the combination with the inclusion in these claims of the limitations of a computer system comprising:
“wherein a first sequential inverted residual bottleneck block of the plurality of inverted residual bottleneck blocks has one-half has many layer reps as a second sequential inverted residual bottleneck block of the plurality of inverted residual bottleneck blocks.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the inferring of image data using convolutions, neural networks, and the concept of a bottleneck, it does not teach a first sequential inverted residual bottleneck block of the plurality of inverted residual bottleneck blocks has one-half has many layer reps as a second sequential inverted residual bottleneck block of the plurality of inverted residual bottleneck blocks for the processing of image data to generate a prediction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SCHULZ-TRIEGLAFF et al., (US 2019/0220704 A1), part of the prior art made of record, describes the use of pointwise convolution, depthwise convolution and linear transformation of claims 21 and 36 in paragraphs [0175 and [0194] through the use of depthwise and pointwise convolutions and linear transformation with a convolutional neural network and variant classifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124